 Case 17-23687 Doc 752 Filed 03/31/20 Entered 03/31/20 11:18:12 Desc Pending
Order (Hrg Scheduled/Reserved) Re: [744] Motion to Approve Settlement/Co Page 1 of 10




 Elizabeth R. Loveridge, #6025
 Reid W. Lambert, #5744
 STRONG & HANNI, P.C.
 102 S. 200 E. Suite 800
 Salt Lake City, UT 84111
 Tel: (801) 532-7080

 Attorneys for David L. Miller, Chapter 7 Trustee
                     IN THE UNITED STATES BANKRUPTCY COURT
                             IN THE DISTRICT OF UTAH
  In re:

  ALL RESORT GROUP, INC.,
  dba All Resort Coach, Inc.; dba ARG
  Vehicle Service Center, LLC, dba LV
  Service Center; dba Park City
  Transportation, Inc.; dba Premier
  Transportation, Inc.; dba Resort Express, Inc.;
                                                        Case No. 17-23687
  dba All Resort Limousine; dba All Resort
  Transportation; dba Lewis Stages;
                                                        Chapter 7
  dba Lewis Tours; dba Park City Reservations;
  dba Park City Shuttles; dba Park City
                                                        Hon. R. Kimball Mosier
  Transportation Ski Express
  Shuttle; dba Redhorse Express; dba Salt
  Lake Airport Shuttle; dba Salt Lake City
  Airport Shuttle; dba SuperShuttle of Utah;
  dba Utah Airport Transportation; dba Xpress
  4 Less Taxi; fdba Xpress 4 Less; et al.;

                  Debtor.
       ORDER APPROVING TRUSTEE’S MOTION TO APPROVE SETTLEMENT
       AGREEMENT WITH CARING HEARTS WASTACH-IN-HOME CARE, LLC




                                                    1
 Case 17-23687 Doc 752 Filed 03/31/20 Entered 03/31/20 11:18:12 Desc Pending
Order (Hrg Scheduled/Reserved) Re: [744] Motion to Approve Settlement/Co Page 2 of 10




        This matter is before the Court upon the Trustee’s Motion for Entry of Order Approving

 Settlement Agreement with Caring Hearts Wastach-In-Home Care, LLC [Docket No. 744] (the

 “Motion”), requesting approval of the Settlement Agreement attached hereto as Exhibit “1” (the

 “Agreement”). The Court finds that jurisdiction is proper, and that notice of the Motion has been

 given to parties in interest. No objections to the Motion have been filed, and the time for filing

 objections has passed. Based on the Motion and the reasons set forth therein, the Court for good

 cause shown now ORDERS as follows:

        The Motion is granted, and the Agreement is hereby approved.



        ________________________END OF DOCUMENT______________________




                                                  2
 Case 17-23687 Doc 752 Filed 03/31/20 Entered 03/31/20 11:18:12 Desc Pending
Order (Hrg Scheduled/Reserved) Re: [744] Motion to Approve Settlement/Co Page 3 of 10




                       DESIGNATION OF PARTIES TO BE SERVED

        Service of the foregoing ORDER APPROVING TRUSTEE’S MOTION TO
 APPROVE SETTLEMENT AGREEMENT WITH CARING HEARTS WASTACH-IN-
 HOME CARE, LLC shall be served to the parties and in the manner designated below:
        By Electronic Service: I certify that the parties of record in this case as identified
 below, are registered CM/ECF users and will be served notice of entry of the foregoing
 Order through the CM/ECF system:
     • Brett N. Anderson bretta@blackburn-stoll.com
     • Troy J. Aramburu taramburu@swlaw.com, mrudiger@swlaw.com,
        docket_slc@swlaw.com, mwilkey@swlaw.com, bhatch@swlaw.com,
        awayne@swlaw.com
     • Megan K Baker baker.megan@dorsey.com, long.candy@dorsey.com
     • Mona Lyman Burton intaketeam@hollandhart.com; slclitdocket@hollandhart.com;
        lcpaul@hollandhart.com
     • Deborah Rae Chandler dchandler@aklawfirm.com
     • Joseph M.R. Covey calendar@parrbrown.com; nmckean@parrbrown.com
     • P. Matthew Cox bankruptcy_pmc@scmlaw.com
     • T. Edward Cundick tec@princeyeates.com, docket@princeyeates.com;
        pam@princeyeates.com
     • Anna W. Drake annadrake@att.net, r51122@notify.bestcase.com
     • Jeffrey H. Hagen jhagenwbh@gmail.com, jhhagenlaw@gmail.com;
        hagenjr72710@notify.bestcase.com
     • George B. Hofmann ghofmann@cohnekinghorn.com, dhaney@cohnekinghorn.com;
        mparks@cohnekinghorn.com
     • Mary Margaret Hunt hunt.peggy@dorsey.com, long.candy@dorsey.com
     • Annette W. Jarvis jarvis.annette@dorsey.com, long.candy@dorsey.com
     • Bradley C. Johnson bcjohnson@slco.org, AGeorge@slco.org
     • Penrod W. Keith pkeith@djplaw.com, khughes@djplaw.com
     • Peter J. Kuhn tr Peter.J.Kuhn@usdoj.gov, James.Gee@usdoj.gov;
        Lindsey.Huston@usdoj.gov; Suzanne.Verhaal@usdoj.gov
     • Reid W. Lambert rlambert@strongandhanni.com, tlawrence@strongandhanni.com
     • Elizabeth R. Loveridge tr eloveridge@strongandhanni.com,
        rchristensen@strongandhanni.com; eloveridge@ecf.axosfs.com
     • Virginia Cronan Lowe virginiacronan.lowe@usdoj.gov, Western.taxcivil@usdoj.gov
     • Steven J. McCardell smccardell@djplaw.com, khughes@djplaw.com
     • Mark S. Middlemas LundbergECFmail@Lundbergfirm.com,
        ecfmaildistgroup@lundbergfirm.com
     • David L. Miller tr davidlmillerpc@msn.com, ut09@ecfcbis.com;
        dlm@trustesolutions.net
     • Sherilyn A. Olsen solsen@hollandhart.com, intaketeam@hollandhart.com;
        cfries@hollandhart.com


                                                3
 Case 17-23687 Doc 752 Filed 03/31/20 Entered 03/31/20 11:18:12 Desc Pending
Order (Hrg Scheduled/Reserved) Re: [744] Motion to Approve Settlement/Co Page 4 of 10




    •   Ellen E Ostrow eeostrow@hollandhart.com, intaketeam@hollandhart.com;
        lahansen@hollandhart.com
    •   George W. Pratt gpratt@joneswaldo.com
    •   Gifford W. Price gprice@mackeypricelaw.com
    •   Richard B. Schiro
    •   Jeffrey Weston Shields jshields@joneswaldo.com,
        5962725420@filings.docketbird.com; hloveridge@joneswaldo.com
    •   Jeremy C. Sink jsink@mbt-law.com
    •   Jeff D. Tuttle jtuttle@swlaw.com, jpollard@swlaw.com; docket_slc@swlaw.com
    •   United States Trustee USTPRegion19.SK.ECF@usdoj.gov
    •   David R. Williams dwilliams@wklawpc.com, kmacrae@wklawpc.com

        By U.S. Mail: I certify that the parties of record in this case as identified
 below, are registered CM/ECF users and will be served notice of entry of the foregoing
 Order through the CM/ECF system:

 1st Source Bank
 Attn: Christy Bader                                Mercedes-Benz Financial Services USA LLC
 100 North Michigan Street                          Anderson Hinkins
 South Bend, IN 46601                               881 Baxter Drive
                                                    South Jordan, UT 84095
 Bus Solutions Holdings, LLC,
 dba Bus Solutions, LLC                             Brian Parkinson
 900 Ranch Road                                     1534 North 300 West
 Copper Canyon, TX 76226                            Sunset City, UT 84015

 Country Travel Discoveries                         John H. Romney
 c/o Brenda L. Flanders                             Plant Christensen & Kanell
 S. Grace Acosta                                    136 East South Temple #1700
 8 East Broadway, Suite 410                         Salt Lake City, UT 84111
 Salt Lake City, UT 84111
                                                    SunTrust Equipment Finance & Leasing Corp.
 Eide Bailly LLP                                    Hampton Plaza
 Attn: Ted L. Hill                                  300 East Joppa Road, 7th Floor
 5 Triad Center Ste 600                             Towson, MD 21286
 Salt Lake City, UT 84180-1106
                                                    Alexander N. Wright
 Bryan Gertz                                        ASHEN FAULKNER
 PO Box 682984                                      217 N. Jefferson St. Suite 601
 Park City, UT 84068                                Chicago, IL 60661

                                                      _____________/s/_______________
                                                          Tiffany B. Lawrence


                                                4
 Case 17-23687 Doc 752 Filed 03/31/20 Entered 03/31/20 11:18:12 Desc Pending
Order (Hrg Scheduled/Reserved) Re: [744] Motion to Approve Settlement/Co Page 5 of 10




                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 31, 2020, I electronically filed the foregoing proposed
 ORDER APPROVING TRUSTEE’S MOTION TO APPROVE SETTLEMENT WITH
 CARING HEARTS WASTACH-IN-HOME CARE, LLC with the United States Bankruptcy
 Court for the District of Utah by using the CM/ECF system. I further certify that the parties of
 record in this case, as identified below, are registered CM/ECF users and will be served through
 the CM/ECF system:

    •   Brett N. Anderson bretta@blackburn-stoll.com
    •   Troy J. Aramburu taramburu@swlaw.com,
        mrudiger@swlaw.com,docket_slc@swlaw.com,awayne@swlaw.com
    •   Megan K Baker baker.megan@dorsey.com, long.candy@dorsey.com
    •   Mona Lyman
        Burton intaketeam@hollandhart.com;slclitdocket@hollandhart.com;lcpaul@hollandha
        rt.com
    •   Deborah Rae Chandler dchandler@aklawfirm.com
    •   Joseph M.R. Covey calendar@parrbrown.com;nmckean@parrbrown.com
    •   P. Matthew Cox bankruptcy_pmc@scmlaw.com
    •   T. Edward Cundick tec@princeyeates.com,
        docket@princeyeates.com;pam@princeyeates.com
    •   Anna W. Drake annadrake@att.net, r51122@notify.bestcase.com
    •   George B. Hofmann ghofmann@cohnekinghorn.com,
        dhaney@cohnekinghorn.com;mparks@cohnekinghorn.com
    •   Mary Margaret Hunt hunt.peggy@dorsey.com, long.candy@dorsey.com
    •   Annette W. Jarvis jarvis.annette@dorsey.com, long.candy@dorsey.com
    •   Bradley C. Johnson bcjohnson@slco.org, AGeorge@slco.org
    •   Penrod W. Keith pkeith@djplaw.com, khughes@djplaw.com
    •   Peter J. Kuhn tr Peter.J.Kuhn@usdoj.gov,
        James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Suzanne.Verhaal@usdoj.gov
    •   Virginia Cronan Lowe virginiacronan.lowe@usdoj.gov, Western.taxcivil@usdoj.gov
    •   Steven J. McCardell smccardell@djplaw.com, khughes@djplaw.com
    •   Mark S. Middlemas LundbergECFmail@Lundbergfirm.com,
        ecfmaildistgroup@lundbergfirm.com
    •   David L. Miller tr davidlmillerpc@msn.com,
        ut09@ecfcbis.com;dlm@trustesolutions.net
    •   Sherilyn A. Olsen solsen@hollandhart.com,
        intaketeam@hollandhart.com;cfries@hollandhart.com
    •   Ellen E Ostrow eeostrow@hollandhart.com,
        intaketeam@hollandhart.com;lahansen@hollandhart.com
    •   George W. Pratt gpratt@joneswaldo.com

                                                 5
 Case 17-23687 Doc 752 Filed 03/31/20 Entered 03/31/20 11:18:12 Desc Pending
Order (Hrg Scheduled/Reserved) Re: [744] Motion to Approve Settlement/Co Page 6 of 10




    •   Gifford W. Price gprice@mackeypricelaw.com
    •   Richard B. Schiro
    •   Jeffrey Weston Shields jshields@joneswaldo.com,
        5962725420@filings.docketbird.com;hloveridge@joneswaldo.com
    •   Jeremy C. Sink jsink@mbt-law.com
    •   Jeff D. Tuttle jtuttle@swlaw.com, jpollard@swlaw.com;docket_slc@swlaw.com
    •   United States Trustee USTPRegion19.SK.ECF@usdoj.gov
    •   David R. Williams dwilliams@wklawpc.com, kmacrae@wklawpc.com

         I hereby certify that on March 31, 2020, I caused to be served a true and correct copy of
 the foregoing ORDER APPROVING TRUSTEE’S MOTION TO APPROVE
 SETTLEMENT AGREEMENT WITH FRANK SUITTER AND SUITTER LAW
 OFFICE, PLLC to be sent by regular first-class United States mail, postage pre-paid, addressed
 to:

 1st Source Bank
 Attn: Christy Bader                                 Mercedes-Benz Financial Services USA LLC
 100 North Michigan Street                           Anderson Hinkins
 South Bend, IN 46601                                881 Baxter Drive
                                                     South Jordan, UT 84095
 Bus Solutions Holdings, LLC,
 dba Bus Solutions, LLC                              Brian Parkinson
 900 Ranch Road                                      1534 North 300 West
 Copper Canyon, TX 76226                             Sunset City, UT 84015

 Country Travel Discoveries                          John H. Romney
 c/o Brenda L. Flanders                              Plant Christensen & Kanell
 S. Grace Acosta                                     136 East South Temple #1700
 8 East Broadway, Suite 410                          Salt Lake City, UT 84111
 Salt Lake City, UT 84111
                                                     SunTrust Equipment Finance & Leasing Corp.
 Eide Bailly LLP                                     Hampton Plaza
 Attn: Ted L. Hill                                   300 East Joppa Road, 7th Floor
 5 Triad Center Ste 600                              Towson, MD 21286
 Salt Lake City, UT 84180-1106
                                                     Alexander N. Wright
 Bryan Gertz                                         ASHEN FAULKNER
 PO Box 682984                                       217 N. Jefferson St. Suite 601
 Park City, UT 84068                                 Chicago, IL 60661

                                                       _____________/s/_______________
                                                       Tiffany B. Lawrence




                                                 6
 Case 17-23687 Doc 752 Filed 03/31/20 Entered 03/31/20 11:18:12 Desc Pending
Order (Hrg Scheduled/Reserved) Re: [744] Motion to Approve Settlement/Co Page 7 of 10




                               EXHIBIT 1




                                         7
 Case 17-23687 Doc 752 Filed 03/31/20 Entered 03/31/20 11:18:12 Desc Pending
Order (Hrg Scheduled/Reserved) Re: [744] Motion to Approve Settlement/Co Page 8 of 10
 Case 17-23687 Doc 752 Filed 03/31/20 Entered 03/31/20 11:18:12 Desc Pending
Order (Hrg Scheduled/Reserved) Re: [744] Motion to Approve Settlement/Co Page 9 of 10
  Case 17-23687 Doc 752 Filed 03/31/20 Entered 03/31/20 11:18:12 Desc Pending
Order (Hrg Scheduled/Reserved) Re: [744] Motion to Approve Settlement/Co Page 10 of 10
